NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LIXIN TANG,                                     No.    18-71191

                Petitioner,                     Agency No. A205-181-359

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Lixin Tang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on internal inconsistencies in Tang’s testimony and inconsistencies between

his testimony and documentary evidence. See id. at 1048 (adverse credibility

determination reasonable under “the totality of circumstances”). Tang’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Substantial evidence also supports the agency’s finding that

Tang’s documentary evidence did not independently establish his eligibility for

asylum or withholding of removal. See Garcia v. Holder, 749 F.3d 785, 791 (9th

Cir. 2014). Thus, in the absence of credible testimony, in this case, Tang’s asylum

and withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Tang’s CAT claim also fails because it is based on the same testimony that

the agency found not credible, and Tang does not point to any other evidence that

compels the conclusion that it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to China. See

Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017).

      PETITION FOR REVIEW DENIED.


                                         2                                   18-71191